Title: J. Addison Alexander and Others to James Madison, 3 January 1831
From: Alexander, J. Addison,Nevitt, George W.,Richards, Thomas H.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Nassau Hall, Princeton N J
                                
                                3 January. 1831
                            
                        
                        
                        
                        We beg leave to address you, in behalf of an institution which, though, now regarded, as an ancient one by
                            thousands is proud to call, you Father. We cherish the belief that the threescore years, which have elapsed, since you left
                            your Alma Mater, eventful as they have been to your country, and yourself have not caused you to forget, that you were
                            once a Student, and are still a Whig. It is the American Whig Society of Nassau Hall, which, now, through us, assures you
                            of its filial respect, and congratulate you on the addition, of another New Year, to the many, which the Providence of
                            God, has permitted you to number. The juvenile association, which you assisted, in the days of your noviciate, to form,
                            has now been flourishing, for more than half a century; and you are not perhaps aware, how many of the intellectual
                            lights, whose brightness or extinction you have witnessed were kindled at this altar of your own erecting. To you, Sir
                            among others, our Society owes its original existence, and to you, of course, it so far owes, its subsequent, prosperity
                            and usefulness But indebted as we are, we still have more to ask. It is indeed for the purpose of preferring a request,
                            that we now obtrude ourselves, upon your notice,—a request, to which we venture, to anticipate a favorable answer. The
                            American Whig and Cliosophic Societies, which from their very constitution, have in general no direct communion, are
                            accustomed, upon one day in the year, (the day before our annual commencement,) to assemble in joint meeting, to which the
                            public are admitted, and at which an address, is delivered, by a graduate, selected by the two societies alternately. The
                            right of appointment, rests this year with us, and we are happy to exercise, it by respectfully requesting, our founder our
                            father, and our most illustrious member, to discharge this duty for us in September next. We are far from wishing to
                            impose a tax upon your time or comfort. To your convenience we are willing that our pleasure and our profit, should be
                            sacrificed. In the hope, however, that the two may not be incompatible permit us most respectfully, to urge your
                            acceptance, of this humble office. Reasons present themselves, in multitudes, but we shall not presume to hint, at more
                            than one or two. We need not say that the American Whig Society, would rejoice to welcome, you and that a new impulse,
                            would be given, to its movements by your very presence and paternal counsels. But this is not all. The College of New
                            Jersey, after some years of partial decline, has now a prospect of renewed prosperity. Its means of instruction are
                            enlarged, and the advantages, which it affords, considerably multiplied. Still however it depends, upon the public for
                            support. Legislative patronage, it never has received, and has no reason to expect. The favour of the public, though it
                            can only be secured, by ability and faithfulness, may be attracted by more indirect and incidental means. Nassau Hall has no name
                            on the list of her Alumni, above that of Madison. Your presence, Sir at our, commencement, Even though it should afford, no
                            pleasure to yourself, might be a lasting benefit to us. But we cannot believe, that it would afford no pleasure to
                            yourself. We cannot believe that you could visit, without pleasurable feelings, the sequestered scenes of your Early
                            Education, the humble though honoured graves, of Davies and of Witherspoon. We may add that as the annual address before
                            the two Societies, is generally heard, by an intelligent and crowded audience from various quarters, you would have an
                            opportunity of again bearing witness to the worth of Education & of announcing to the world, that the cause of
                            learning has our patriarchs & patriots among its ardent friends. You will please, Sir, to excuse our importunity.
                            We would not do justice to ourselves, in fewer words. But to trespass no longer we conclude by assuring you, that if you can
                            consistently with personal comfort, accept of our unanimous & cordial invitation, the favour, will be gratefully
                            appreciated,—by the Public—by the College by the Society, in whose name we address you—and by no individuals more
                            heartily & truly than Your very humble Servants
                        
                            
                                J. Addison Alexander.
                            
                        Geo. W. NevittThos H RichardsCommittee of the A. W. S.
                    The annual commencement of the College takes place on the last Wednesday of September. The address before the Societies is
                            delivered on the day preceding—